                                                     Case 3:19-cv-00409-MMD-CLB Document 41 Filed 01/25/21 Page 1 of 3




                                                 1   RICHARD G. CAMPBELL, JR.
                                                     Nevada Bar No. 1832
                                                 2   SIHOMARA L. GRAVES
                                                     Nevada Bar No. 13239
                                                 3   KAEMPFER CROWELL
                                                     50 West Liberty Street, Suite 700
                                                 4   Reno, Nevada 89501
                                                     Telephone:    (775) 852-3900
                                                 5   Facsimile:    (775) 327-2011
                                                     rcampbell@kcnvlaw.com
                                                 6   sgraves@kcnvlaw.com

                                                 7   Attorneys for Plaintiff U.S. ORDNANCE

                                                 8                                UNITED STATES DISTRICT COURT

                                                 9                                       DISTRICT OF NEVADA

                                                10   U.S. ORDNANCE, a Nevada corporation,                Case No.: 3:19-cv-0409-MMD-CLB

                                                11                  Plaintiff,
                                                     vs.
                                                12                                                       STIPULATION AND ORDER FOR
                                                     CMM TECHNOLOGY, INC., a California                  DISMISSAL WITH PREJUDICE
                                                13   corporation and DOES 1-20, inclusive,

                                                14                  Defendants.

                                                15
                                                            Plaintiff, on the one hand, and Defendant, on the other hand, (individually referred to
                                                16
                                                     herein as a “Party” and collectively as the “Parties”), through their undersigned counsel of record
                                                17   for all Parties remaining in the Action, hereby stipulate as follows:
                                                18
                                                            WHEREAS Parties, by and through their undersigned counsel, having settled all claims
                                                19
                                                     in this matter, and hereby stipulate to dismiss this matter with prejudice pursuant to FRCP
                                                20
                                                     41(a)(2) and LR 7-1 of the Local Rules of Practice for the United States District Court for the
                                                21
                                                     District of Nevada;
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                            WHEREAS all terms and conditions for the settlement of this matter between the Parties
                                                23
                           Suite 650




                                                     have been completed other than the return of the equipment at issue in the Action, which return
                                                24


                                                                                                                                              Page 1 of 3
                                                     Case 3:19-cv-00409-MMD-CLB Document 41 Filed 01/25/21 Page 2 of 3




                                                 1   has been delayed by issues related to the ongoing Covid-19 Pandemic, but which return is

                                                 2   currently anticipated to occur during the month of February 2021;

                                                 3          WHEREAS due to delays caused by the Covid-19 Pandemic, the Parties will need

                                                 4   additional time estimated to be no shorter than 45 days, and no longer than 120 days, from the

                                                 5   dismissal of the Action to effectuate the return of the equipment;

                                                 6
                                                            WHEREAS, as a result, the Parties have agreed to submit this Stipulation and [Proposed]
                                                 7   Order to Dismiss the Entire Action and request that the Court retain jurisdiction to enforce the

                                                 8   Settlement Agreement if necessary.

                                                 9          IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, on the one

                                                     hand, and Defendant, on the other hand, through their respective undersigned counsel, that the
                                                10
                                                     Court should dismiss the entire action, with prejudice, with each Party bearing their own fees and
                                                11
                                                     costs and requesting that the Court retain jurisdiction over this matter to enforce, as necessary, all
                                                12
                                                     of the terms of the Agreement.
                                                13   IT IS SO STIPULATED.
                                                14
                                                            DATED: January 22, 2021                        DATED: January 22, 2021
                                                15
                                                       /s/Richard G. Campbell, Jr._______               /s/Mark J. Butler
                                                16   Richard G. Campbell, Jr. (SBN 1832)               Jeremy J. Nork (SBN 4017)
                                                     Sihomara L. Graves (SBN 13239 )                   Frank Z. LaForge. (SBN 12246)
                                                17   KAEMPFER CROWELL                                  HOLLAND & HART LLP
                                                     50 West Liberty Street, Suite 700                 5441 Kietzke Lane, Suite 200
                                                18   Reno, Nevada 89501                                Reno, NV 89511-2094
                                                     Tel: (775) 852-3900 | Fax: (775) 327-2011         Tel: (775) 327-3000 | Fax: (775) 786-6179
                                                19
                                                     Attorneys for Plaintiff                           Mark J. Butler (pro hac vice)
                                                20   U.S. ORDNANCE                                     Mark Butler & Associates
                                                                                                       4667 MacArthur Blvd., Suite 200
                                                                                                       Newport Beach, CA 92660
                                                21                                                     Tel: (949) 500-6277 | Fax: (949) 743-2938
                                                22                                                     Attorneys for Defendant
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                                                                       CMM Technology, Inc.
                                                23
                           Suite 650




                                                24


                                                                                                                                                Page 2 of 3
                                                     Case 3:19-cv-00409-MMD-CLB Document 41 Filed 01/25/21 Page 3 of 3




                                                 1

                                                 2
                                                                                                 ORDER
                                                 3
                                                            IT IS SO ORDERED that the above-referenced case, Case No. 3:19-cv-0409-MMD-
                                                 4
                                                     CLB, is dismissed with prejudice, with the Court retaining jurisdiction to enforce the settlement.
                                                 5
                                                     Each party shall bear their own fees and costs.
                                                 6

                                                 7                                                     ___________________________________
                                                                                                       UNITED STATES DISTRICT JUDGE
                                                 8
                                                                                                               November 25
                                                                                                       Date: _________________, 2021.
                                                 9

                                                10

                                                11

                                                12

                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                                                                                                             Page 3 of 3
